

	

		III

		109th CONGRESS

		1st Session

		S. RES. 177

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Mr. Kennedy (for

			 himself, Mr. Brownback,

			 Mr. Leahy, Mr.

			 DeWine, Mr. Lieberman,

			 Ms. Snowe, Mr.

			 Durbin, Mr. Coleman, and

			 Mr. Lautenberg) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Encouraging the protection of the rights of

		  refugees.

	

	

		Whereas

			 the Convention Relating to the Status of Refugees dated July 28, 1951 (189 UST

			 150) (hereinafter referred to as the Convention) and the

			 Protocol Relating to the Status of Refugees done at New York January 31, 1967

			 (19 UST 6223) (hereinafter referred to as the Protocol) provide

			 that individuals who flee a country to avoid persecution deserve international

			 protection;

		Whereas

			 such protection includes freedom from forcible return and the basic rights

			 necessary for a refugee to live a free, dignified, self-reliant life, even

			 while in exile;

		Whereas

			 such rights, as recognized in the Convention, include the right to earn a

			 livelihood, to engage in wage-employment or self-employment, to practice a

			 profession, to own property, to freedom of movement and residence, and to

			 receive travel documents;

		Whereas

			 such rights are applicable to a refugee independent of whether a solution is

			 available that would permit the refugee to return to the country that the

			 refugee fled;

		Whereas

			 such rights are part of the core protection mandate of the United Nations High

			 Commissioner for Refugees;

		Whereas

			 warehoused refugees have been confined to a camp or segregated settlement or

			 otherwise deprived of their basic rights;

		Whereas

			 more than 50 percent of the refugees in the world are effectively warehoused in

			 a situation that has existed for at least 10 years;

		Whereas

			 donor countries, including the United States, have typically offered less

			 developed countries hosting refugees assistance if they keep refugees

			 warehoused in camps or segregated settlements but have not provided adequate

			 assistance to host countries that permit refugees to live and work among the

			 local population; and

		Whereas

			 warehousing refugees not only violates the rights of the refugees but also

			 debilitates their humanity, often reducing the refugees to enforced idleness,

			 dependency, disempowerment, and despair: Now, therefore, be it

		

	

		That the United States Senate—

			(1)expresses deep appreciation and gratitude

			 for those States which have and continue to host refugees and offer refugee

			 resettlement;

			(2)denounces the practice of warehousing

			 refugees, which is the confinement of refugees to a camp or segregated

			 settlement or other deprivation of the refugees’ basic rights in a protracted

			 situation, as a denial of basic human rights and a squandering of human

			 potential;

			(3)urges the Secretary of State to actively

			 pursue models of refugee assistance that permit refugees to enjoy all the

			 rights recognized in the Convention and the Protocol;

			(4)urges the Secretary of State to encourage

			 other donor nations and other members of the Executive Committee of the United

			 Nations High Commissioner for Refugees’ Programme to shift the incentive

			 structure of refugee assistance and to build mechanisms into relief and

			 development assistance to encourage the greater enjoyment by refugees of their

			 rights under the Convention;

			(5)encourages the international community,

			 including donor countries, host countries, and members of the Executive

			 Committee of the United Nations High Commissioner for Refugees’ Programme, to

			 denounce resolutely the practice of warehousing refugees in favor of allowing

			 refugees to exercise their rights under the Convention;

			(6)calls upon the United Nations High

			 Commissioner for Refugees to monitor refugee situations more effectively for

			 the realization of all the rights of refugees under the Convention, including

			 those related to freedom of movement and the right to earn a livelihood;

			(7)encourages those countries that have not

			 yet ratified the Convention or the Protocol to do so;

			(8)encourages those countries that have

			 ratified the Convention or the Protocol, but have done so with reservations on

			 key articles pertaining to the right to work and freedom of movement, to remove

			 such reservations; and

			(9)encourages all countries to enact

			 legislation or promulgate policies to provide for the legal enjoyment of the

			 basic rights of refugees as outlined in the Convention.

			

